                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

TRINA MARIE YOUNG, et al.                                                           PLAINTIFFS

v.                                    No. 2:18-CV-02055

CRAIG ANTHONY HOLLOMAN, et al.                                                   DEFENDANTS

                                             ORDER

       Before the Court is the Defendants’ unopposed motion for entry of a protective order.

(Doc. 47). The parties seek entry of an order protecting personnel files, trade secrets and other

confidential commercial information, and protected health information. The parties have provided

the Court with a proposed protective order. For the reasons set forth below, the Court will GRANT

the motion.

       Federal Rule of Civil Procedure 26(c)(1)(G) provides that “[t]he court may, for good cause,

issue an order to protect a party or person from annoyance, embarrassment, oppression, or undue

burden or expense” by “requiring that a trade secret or other confidential research, development

or commercial information not be revealed or be revealed only in a specified way.” “The burden

is therefore upon the movant to show the necessity of its issuance, which contemplates ‘a particular

and specific demonstration of fact, as distinguished from stereotyped and conclusory statements.’”

Gen. Dynamics Corp. v. Selb Mfg. Co., 481 F.2d 1204, 1212 (8th Cir. 1973) (citing Wright &

Miller, Federal Practice and Procedure: Civil § 2035 at 264-65).

       The Defendants have shown good cause for the entry of a protective order as to documents

containing trade secrets or other confidential commercial information.          Trade secrets and

confidential commercial information fall squarely within the ambit of Rule 26(c). “Where

discovery of confidential commercial information is involved, the court must ‘balance the risk



                                                 1
of disclosure to competitors against the risk that a protective order will impair prosecution or

defense of the claims.’” Bussing v. COR Clearing, LLC, 2015 WL 4077993, at *2 (D. Neb. July

6, 2015) (quoting Nutratech, Inc. v. Syntech (SSPF) Int’l, Inc., 242 F.R.D. 552, 555 (C.D. Cal.

2007)). Here, entry of a protective order will neither impair prosecution nor the defense of the

claims as the parties are in agreement as to the proposed protective order.    The Court finds that

good cause has been shown for the entry of a protective order regarding documents containing trade

secrets or other confidential commercial information.

       Further, the Defendants have shown good cause for the entry of a protective order for

personnel files. Individuals have “a heightened privacy interest in [their] personnel files.” Kampfe

v. Petsmart, Inc., 304 F.R.D. 554, 559 (N.D. Iowa 2015). Further, “[t]here is a strong public policy

against the public disclosure of personnel files, but discovery of personnel files is permitted when

there is a protective order or confidentiality order in place.” Nuckles v. Wal-Mart Stores, Inc.,

2007 WL 1381651, at *1 (E.D. Ark. May 10, 2007); see also Williams v. Bd. of Cnty. Comm’rs,

2000 WL 133433 at *1 (D. Kan. Jan. 21, 2000) (holding that “personnel files and records are

confidential in nature and that, in most circumstances, they should be protected from wide

dissemination”).

       The Defendants have also shown good cause for the entry of a protective order as to

protected health information. Federal law generally prohibits the disclosure of the protected health

information of third parties, but the Health Insurance Portability and Accountability Act of 1996,

Pub. L. No. 104–191, 110 Stat.1936 (also known as “HIPPA”) allows disclosure of this information

for purposes of litigation where a protective order is in place. See 45 C.F.R. § 164.512(e)(v)(A).

       Given the heightened privacy interest in the information to be protected and the public

policy against public disclosure of that information, the Court finds that the Defendants have



                                                 2
shown sufficient good cause to have documents containing personnel files, trade secrets or other

confidential commercial information, and protected health information subject to a protective

order. The Court will separately enter a revised protective order.

       IT IS THEREFORE ORDERED that the Defendants’ unopposed motion (Doc. 47) for

entry of a protective order is GRANTED.

       IT IS SO ORDERED this 31st day of January, 2019.


                                                           /s/P. K. Holmes, III
                                                           P.K. HOLMES, III
                                                           CHIEF U.S. DISTRICT JUDGE




                                                3
